Exhibit 10.2

 

NORTH CAROLINA   )        )      SIXTH LEASE AMENDMENT FORSYTH COUNTY   )     

This Sixth Lease Amendment (this “Sixth Amendment”), made effective as of the
date of signature of the last party to sign below (the “Amendment Date”), by and
between Wake Forest University Health Sciences, a North Carolina non-profit
corporation having its principal office in Winston-Salem, North Carolina
(“Landlord”), and Targacept, Inc., a Delaware corporation having its principal
office in Winston-Salem, North Carolina (“Tenant”), amends that certain Lease
effective August 1, 2002, as amended by the First Lease Amendment effective
January 1, 2005, the Second Lease Amendment effective March 31, 2006, the Third
Lease Amendment effective January 1, 2007, the Fourth Lease Amendment effective
August 1, 2007 and the Fifth Lease Amendment effective October 1, 2009 (the
“Lease”). Unless otherwise defined herein, all of the capitalized terms of this
Sixth Amendment shall have the respective meanings ascribed to them in the
Lease.

WITNESSETH:

WHEREAS Tenant has previously exercised its Renewal Option for the Renewal Term
(i.e., August 1, 2007 to July 31, 2012) and, pursuant to paragraphs 2.3.3 and
3.1 of the Lease, Tenant has an Option to Lease the Second Floor Option Space at
a specified rental rate; and

WHEREAS, as an incentive for Tenant to exercise its Option to Lease the Second
Floor Option Space, Landlord and Tenant desire to amend the Lease to decrease
the rental rate that would be payable by Tenant with respect to the Second Floor
Option Space;

NOW, THEREFORE, for and in consideration of the premises, of the rents reserved
and to be paid by Tenant to Landlord, and of the additional mutual covenants of
the parties, Landlord and Tenant hereby agree as follows:

1. The Lease shall be amended by:

 

  a. deleting paragraph 2.3.3 in its entirety and substituting the following in
lieu thereof:

“2.3.3 Second Floor Option

Landlord hereby grants to Tenant the option to lease an additional 20,669
rentable square feet of space, being all of the second floor of the Building
(the “Second Floor Option Space”), the exercise of such Option to Lease being
conditional on Tenant’s exercise of the Renewal Option for the Renewal Term (it
being understood that such Option to Lease is not conditional on Tenant’s
exercise of the Renewal Option for the Second Renewal Term). Tenant will
exercise this Option to Lease, if it elects exercise, by giving written notice
to Landlord specifying Tenant’s intended occupancy date of such space (the
“Second Floor Occupancy Effective Date”); provided that in no event shall the
Second Floor Occupancy Effective Date be prior to July 31, 2007. Unless



--------------------------------------------------------------------------------

Landlord otherwise agrees, Tenant may exercise this Option to Lease only with
respect to all of the Second Floor Option Space. Exercise of this Option to
Lease shall effect a lease of the Second Floor Option Space from the Second
Floor Occupancy Effective Date through the balance of the Renewal Term and, if
applicable, Second Renewal Term and the Second Floor Option Space shall
thereupon become part of the Demised Premises. Tenant will pay Rent for such
Second Floor Option Space during the Renewal Term and, if applicable, Second
Renewal Term as set forth in paragraphs 3.1 and 3.2.”; and

 

  b. deleting the last row of the table under the heading “Renewal Term” in
paragraph 3.1 and substituting the following in lieu thereof, with the remainder
of paragraph 3.1 remaining unchanged:

 

“Second Floor*^

   20,669    $ 17.50/rsf    $ 361,707.50      $ 361,707.50             ($
30,142.29 )    ($ 30,142.29 ) 

 

* if corresponding Option to Lease is exercised by Tenant

^ from the Second Floor Occupancy Effective Date to 7/31/12”

2. Except as amended herein, all of the terms and conditions of the Lease remain
in full force and effect and, without limiting the generality of the foregoing,
Landlord affirms and acknowledges its obligations pursuant to paragraph 6.5 of
the Lease; and

3. This Sixth Amendment shall, as of the Amendment Date, constitute Tenant’s
written notice of the exercise of its Option to Lease the Second Floor Option
Space contemplated by paragraph 2.3.3 of the Lease, with a Second Floor
Occupancy Effective Date to be specified by Tenant within 30 days after Tenant’s
receipt of written notice from Landlord that the Second Floor Option Space has
been vacated; provided that Landlord agrees: (i) to keep Tenant regularly
informed about Landlord’s progress towards vacating the Second Floor Option
Space, with the objective of enabling Tenant to plan successfully for the
occupation of the Second Floor Option Space promptly after it has been vacated;
(ii) to provide written notice to Tenant as soon as the Second Floor Option
Space has been vacated; (iii) to use its best efforts to vacate or cause to be
vacated the Second Floor Option Space before October 1, 2010; (iv) without
limiting the foregoing clause (iii), to vacate or cause to be vacated the Second
Floor Option Space in any event before December 1, 2010; (v) that this written
notice of the exercise of its Option to Lease the Second Floor Option Space
meets the requirements of paragraph 2.3.3 of the Lease and is valid and
effective as of the Amendment Date; and (vi) Tenant has reasonably relied on the
foregoing agreements by Landlord in providing its written notice of the exercise
of its Option to Lease the Second Floor Option Space.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Sixth Amendment to be
executed, pursuant to authority duly granted, effective as of the Amendment
Date.

 

LANDLORD:     TENANT: Wake Forest University Health Sciences     Targacept, Inc.
By:  

/s/ Douglas L. Edgeton

    By:  

/s/ J. Donald deBethizy

  Name: Douglas L. Edgeton       Name: J. Donald deBethizy, Ph.D.   Title:
Executive Vice President & COO       Title: President & CEO Date: 6/25/10    
Date: June 30, 2010

 

3